Citation Nr: 0014886	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  93-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 27, 
1992 for a total disability rating for compensation purposes 
on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in April 1964 after 
completing more than 21 years of active military service.  
The record shows that he was prisoner of war of the German 
government from March 1944 to May 1945.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from a February 5, 1997, decision 
of the Board of Veterans' Appeals (the Board) that denied 
entitlement to an effective date earlier than October 27, 
1992 for the veteran's TDIU rating.  The Court affirmed the 
portion of the February 5, 1997 Board decision that found no 
clear and unmistakable error (CUE) in a RO rating decision of 
January 1990 that had considered and denied the veteran's 
claim for a TDIU rating.  The Court vacated the Board's 
decision to the extent that it denied an earlier effective 
date for the TDIU rating and remanded the case for another 
decision taking into consideration matters raised in its 
order.  

The Board in November 1999 advised the representative of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  The representative in April 2000 
submitted a written presentation to the Board.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Court decision referred to Norris v. West, 12 Vet. App. 
413 (1999) for the principle that a TDIU claim is in essence 
a claim for an increased rating and that as a result the 
effective date rules for increased ratings apply to the TDIU 
determination.  The Court remanded the claim for a 
determination of whether evidence of record demonstrated the 
veteran was individually unemployable at any time prior to 
October 27, 1992.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

The RO received a summary of VA hospitalization of several 
days in early January 1992 that showed the diagnosis of 
diverticulitis, a nonservice-connected disability.  Meniere's 
disease, duodenal ulcer and lumbosacral strain and disc were 
reported as service-connected disabilities.  The information 
in the final summary was not adequate to evaluate the extent 
of severity of service-connected disabilities.  Further, the 
summary did not include any reference to the veteran's 
employability or PTSD.


On October 27, 1992, the RO received a collection of 
documents from the veteran directed to a claim for 
"unemployability".  In addition to the record of remote 
medical treatment, other documents and pertinent 
contemporaneous medical reports he provided an updated 
application for increased compensation based on 
unemployability (VA Form 21-8940).  He reported that he was 
unable to hold any job due to PTSD, Meniere's syndrome, 
arthritis of the cervical and lumbar spine and ulcer 
problems.  He reported being too disabled to work from "5 
May 1992".  

The record of medical treatment through the military 
consisted of radiology evaluation of the lumbar spine twice 
in April 1992 for low back pain and once for evaluation of 
the abdomen.  He was seen in May 1991 twice to evaluate 
abdominal pain.  VA treatment records consisted of 1990 and 
1991 radiology evaluations of the lumbosacral spine and for 
abdominal pain.  The clinical records corresponding to the 
radiology reports were not obtained. 

Upon review of the evidence, the RO in November 1992 granted 
entitlement to a TDIU from October 27, 1992.  The RO 
adjudication of CUE was completed in January 1996 and the 
Court sustained the Board affirmance in February 1997 in July 
1999.  Unfortunately, the Board must observe that the record 
is not complete in view of the missing military and VA 
medical records in the pertinent time period.  

Accordingly, the claim of entitlement to an earlier effective 
date for a TDIU is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).







2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his service-connected 
disabilities and inability to work from 
1990 through 1992.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose complete records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  The RO must include a request 
to 56TH Medical Group (TAC), MacDill Air 
Force Base, Florida 33608-5300 for all 
medical treatment records from 1990 
through 1992.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than October 
27, 1992 for a TDIU, with consideration 
of all applicable laws and regulations to 
include documentation of its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. 
§ 3.321(b)(1). 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


